Case 1:19-cr-00276-SHR Document 30 Filed 07/17/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

Attorney for Defendant
CRIMINAL DIVISION
UNITED STATES OF AMERICA
NO. — 1:19-cr-00276

Honorable Sylvia H. Rambo

ADRIAN MOYE

 

DEFENDANTS' UNOPPOSED MOTION WITHDRAW AS COUNSEL
TO THE HONORABLE, THE JUDGE OF SAID COURT:

Defendant, Adrian Moye, by and through his counsel, MICHAEL A. WALKER,
ESQUIRE, hereby moves this Honorable Court to GRANT the Defendants Unopposed Motion

to Withdraw as Counsel, and asserts the following reasons therefore:

1. Defendant was arraigned on October 8, 2019, in front of Chief Magistrate Judge
Schwab, to wit, the indictment in this matter charges Defendant Adrian Moye with violations of 18
U.S. C. § 922 (g)(1) and § 924 (ce) (Count One) as well as 18 U.S.C. § 922 (g)(1) and § 924(e)
(Count Two).

2. Trial is scheduled to commence on August 3, 2020, and is expected to take
approximately one to two weeks.

Be Counsel submits that the York County matter that gives rise to the instant matter is
in its infancy stage and Mr. Moye seeks new counsel in that matter.

A, Counsel has spent hours researching, reviewing evidence and preparing for trial for
both the County and Federal matter.

5. Counsel submits that suppression hearings are scheduled for the County matter to
wit Mr. Moye desires alternative counsel to argue.

6. Despite the time spent it is clear that Mr. Moye and Counsel have reached an

 
Case 1:19-cr-00276-SHR Document 30 Filed 07/17/20 Page 2 of 3

impasse on the proceeding and Mr. Moye has elected to seek alternative counsel for both the
County and Federal matter.

7. Moreover, pursuant to local rule 7.5, no brief is required with the stant motion as
the reasons for the motion are fully set forth herein, all parties including Defendant and the
Government are in concurrence with the instant request, and the reasons and relief sought are set
forth fully.

WHEREFORE, the Defendant respectfully request that this Honorable Court grant the
Defendant's Unopposed Motion to Withdraw as Counsel.

RESPECHFU SUBMITTED:

 

OM CHAEICA. WALKER, ESQUIRE
AWTORNEY FOR DEFENDANT
SUPREME COURT ID NO.: 94774
11 EAST AIRY STREET
NORRISTOWN, PA 19401
PHONE: (610) 279.3769
FAX: (866) 227.9362

Michael@mawesquire.com

 
Case 1:19-cr-00276-SHR Document 30 Filed 07/17/20 Page 3 of 3

CERTIFICATE OF SERVICE
I, MICHAEL, A WALKER, ESQUIRE, HEREBY CERTIFY THAT T HAVE
FORWARDED BY ELECTRONIC FILING AND REGULAR MAIL, A TRUE AND
CORRECT COPY OF THE FOREGOING UNOPPOSED MOTION FOR

CONTINUANCE OF TRIAL TO THE FOLLOWING PERSONS:

HONORABLE SYLVIA H. RAMBO
U.S. District Court, Judge
U.S. District Court, Middle District of Pennsylvania
Chambers
998 Walnut Street
P.O. Box 983
Harrisburg, PA 17101

AUSA JAMES T. CLANCY
United States Attorney's Office, M.D.PA
Ronald Reagan Federal Bldg. & U.S. Courthouse
228 Walnut Street
P.O. Box 11754
Harrisburg, PA 17101

 

ae
GaIGHAEL A. WALKER, ESQUIRE
ATWORNEY FOR DEFENDANT

 
